In an action by respondent Elizabeth Koenigs to recover damages for personal injuries alleged to have been caused by appellants’ negligence, and by respondent Jacob Koenigs, her husband, to recover for medical expenses, loss of services and consortium, judgment in favor of respondents, entered after a trial by the court, without a jury, affirmed, with costs. No opinion. Nolan, P. J., Schmidt, Beldock and Murphy, JJ., concur; Adel, J., dissents and votes to reverse the judgment and to dismiss the complaint on the ground that the evidence fails to show negligence on the part of the appellants, which caused the accident.